DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected based on lack of positive antecedent basis of “the composition of the compute unit” on lines 4 and 7.
Claim 14 is rejected based on lack of positive antecedent basis of “the composition of the compute unit” on lines 2 and 5.
Claim 20 is rejected based on lack of positive antecedent basis of “the composition of the compute unit” on lines 2-3 and 5.

Allowable Subject Matter
Claims 1-4,6-13, and 15-19 are allowed.
Claims 5,14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “responsive to the user selections, instruct a management processor of a communication fabric to deploy the software element for use by the compute unit by at least establishing a first partitioning in the communication fabric between the management processor and the storage element, deploying the software element to the storage element using the first partitioning, de-establishing the first partitioning, and establishing a second partitioning in the communication fabric between the processing element and the storage element comprising the software element”.
With respect to independent claim 10, the prior art does not show the limitations of “responsive to the user selections, instructing a management processor of a communication fabric to deploy the software element for use by the compute unit by at least establishing a first partitioning in the communication fabric between the management processor and the storage element, deploying the software element to the storage element using the first partitioning, de-establishing the first partitioning, and establishing a second partitioning in the communication fabric between the processing element and the storage element comprising the software element”.
With respect to independent claim 19, the prior art does not show the limitations of “a control interface configured to, responsive to the user selections, instruct a management processor of a communication fabric to deploy the software element for use by the compute unit by at least establishing a first partitioning in the communication fabric between the management processor and the storage element, deploying the software element to the storage element using the first partitioning, de-establishing the first partitioning, and establishing a second partitioning in the communication fabric between the processing element and the storage element comprising the software element”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Matthew et al. shows installing software into a storage device partition using an installer in another partition, however it does not show partitioning the communication fabric as claimed.
Stickle et al. shows deploying software in virtual machine instances.
Uthe shows deploying user-selected software.
The cited Chinese patent document shows virtual machine software distribution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186